,
                       TREATTOIRNEY     GENERAL
                               OF TEXAS
                                  A%USTIN.       -,bXAS       78711




                                             April    11,   1975


    The Honorable Tom Hanna                                    Opinion No.    H-   579
    Criminal District Attorney
    Jefferson County                                           Re:     Whether a county may purchase
    P. 0. Box 2553                                                     and maintain parks with general
    Beaumont.  Texas 77704                                             fund revenues instead of holding
                                                                       an election to levy a park tax
                                                                       under articles  6078  or 6081e.
    Dear Mr.         Hanna:                                            V. T. Ci S.

        You have requested our opinion regarding whether a county may purchase
    and maintain parks with general fund revenues without holding an election for
    the purpose of levying a park tax under article 6078 or article 6081e. V. T. C. S.

       Article        6078 authorizes     the commissioners           court of a county to:

           .     .   . levy and collect
                                  a tax not to exceed five (5) cents
           on each one hundred dollars assessed     valuation of the
           county for the purchase and improvement      of lands for
           use as county parks.

    Collection of such tax must be ratified by “a two-thirds    majority of the property
    taxpaying voters”   of the county. The commissioners      court is also authorized
    to “levy and collect an annual tax sufficient in their judgment to properly main-
    tain such parks” and to make various permanent improvements.

        Article 6081e empowers   “[a]ny county or any incorporated city of this state,
    either independently or in cooperation with each other:’ to acquire parks, and
    for their purchase and/or improvements,    to:

           levy a tax not exceeding ten cents (lO$) on the One
           Hundred Dollars ($100) valuation of taxable property.
           . . . Art. 6081e, section2,  V. T. C.S.

    Counties and incorporated  cities may also “levy a tax of not exceeding five cents
    (50 on the One Hundred Dollars ($100) property valuation to create a fund for
    tie improvement  and operation of such parks.”   Id,, sec. 3.




                                                 p.    2580
The Honorable    Tom Hanna.     page 2    (H-579)




    Article 6081f, enacted in 1965, repealed all ad valorem tax limitations
with regard to parks or park bonds of all counties and incorporated     cities,
towns and villages,    “except for those ad valorem tax limitations imposed
by the provisions   of the Constitution  of the State of Texas.”

     Prior to 1967, counties were required by the Constitution to maintain
 separately   the four constitutional   funds:   general,  permanent improvement,
road and bridge,     and jury fund.    The tax levy for the acquisition     and improve-
ment of parks was allocable       to the permanent improvement        fund, and the tax
-for       the maintenance    and operation of parks was allocable       to the general
fund. Attorney General Opinions V-284 (1947) and V-744 (1948).               We believe
that, even prior to 1967, a county was permitted to expend moneys from the
general fund for park maintenance        and operation,    even though no specific
park tax had been authorized pursuant to the election provisions            of articles
6078 and 6081e.        Those statutes place no limitation on the authority of a
 commissioners      court to expend funds for park purposes:      they merely provide
a means of raising tax revenues.         Furthermore,     since article 6081f     has
 repealed the tax rate limitations     of articles  6078 and 6081e.     it can no longer
 be argued that permitting a county to expend from the general fund for park
maintenance     and operation without holding an election provides a means of
 circumventing    the ceiling imposed by the statutes.

    Expenditure from the general fund for the purpose of acquiring and
improving parks presents a more difficult question.     As we have noted, the
tax levy for the acquisition of parks is allocable to the permanent improvement
fund.   But the 1967 amendment to article 8, section 9 of the Texas Constitution
provides that:

        (a)ny county may put all tax money collected        by the
        county into one general fund, without regard        to the
        purpose or source of each tax.

    A previous   opinion of this office has interpreted     this language   as
discretionary:

        . . . it seems clear that ‘a county may use cne general
        fund for its taxes, subject to its outstanding debts, or
        a county may use the four funds in question according
        to its own judgment . . .
        Attorney General Opinion M-207      (1968) other parts of
        which were overruled by Attorney General Opinion H-194
        (1974).


                                     p.   2581
    -      c
I




        The Honorable   Tom Hanna,        page 3      (H-579)




        The opinion held further that a commissioners    court may consolidate fewer
        than all four funds into the general fund, and may maintain one or more
        funds separate and apart from the others.

              If a.county has consolidated  its permanent improvement     fund into its
         general fund, as authorized by article 8, section 9 of the Texas Constitution,
        it may then expend moneys from the general fund for park acquisition          and
         improvement,      since article 8. section 9 places no limitation on the “purpose
         or source” of tax moneys in the general fund.       If the county continues to main-
         tain,a separate permanent improvement        fund, however,   we believe that ex-
         penditures for acquiring and improving parks should be made solely from this
         fund, since it is the fund into which taxes levied for such purposes are allocated.
        -See Attorney General Opinion V-284 (1947).

             In summary,   it is our opinion that a county may expend moneys from its
        general fund for the maintenance    and operation of parks without holding an
        election to levy a park tax.   A county may expend moneys from its general
        fund for the acquisition and improvement     of parks without holding an election
        to levy a park tax only where the permanent     improvement    fund has been con-
        solidated with the general fund, otherwise,    such expenditures   must be made
        from the permanent improvement       fund.

                                     SUMMARY

                     A county may expend moneys from its general fund
                for the maintenance    and operation of parks without
                holding an election to levy a park tax.    A county may
                expend moneys from its general fund for the acquisition
                and improvement     of parks without holding an election
                to levy a~park tax provided the county’s permanent
                improvement    fund has been consolidated   with its general
                fund: otherwise,   such expenditures  must be made from
                the permanent improvement       fund.

                                           Very    truly yours,




                                 /    /    Attorney     General   of Texas




                                              p.   2582
The Honorable   atom Hanna,         page 4
                                                 (H- 579)




APPROVED:




DAVID   M.   KENDALL,       First    Adsistant




                        I
C. ROBERT HEATH.        Chairmar ,.
Opinion Committee




                                          p. 2583